Citation Nr: 0303711	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  97-29 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left ankle fracture.  

(The issues of entitlement to an initial rating in excess of 
10 percent for allergic rhinitis with nasal polyps and 
history of postoperative sinusitis prior to November 1, 2001 
and in excess of 30 percent from November 1, 2001, and of an 
initial rating in excess of 10 percent for postoperative 
residuals of a left (nondominant) olecranon process will be 
the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1979 to 
September 1996.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1996 rating decision from the St. Louis, 
Missouri, Department of Veterans Affairs Records Management 
Center that granted service connection and an initial 
10 percent rating for status post fracture of the left ankle 
from October 1996.  

In November 1996, the veteran's claims folder was transferred 
to the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran has resided in that 
jurisdiction since service.  

The Board is undertaking additional development on the issues 
of entitlement to an initial rating in excess of 10 percent 
for allergic rhinitis with nasal polyps and history of 
postoperative sinusitis prior to November 1, 2001 and in 
excess of 30 percent from November 1, 2001 and an initial 
rating in excess of 10 percent for postoperative residuals of 
the left olecranon fracture.  See 38 C.F.R. § 19.9(a)(2).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  See 38 
C.F.R. § 20.903.  After giving notice and reviewing the 
veteran's response, the Board will prepare a separate 
decision addressing these issues.  



FINDINGS OF FACT

1.  The veteran works as a long-haul semi-truck driver.  

2.  Left ankle dorsiflexion is 0-20 degrees and plantar 
flexion is 0-45 degrees.  

3.  The veteran's gait is normal, and his left ankle has good 
peripheral impulses.  

4.  The medical evidence shows no remarkable abnormality, 
weakened movement, excess fatigability with use, 
incoordination, swelling, deformity, redness, warmth, 
tenderness, crepitation, edema, clubbing, cyanosis, or 
limitation in standing and walking.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of a left ankle fracture are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5271, 5273 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the claim in compliance with 
The Veterans Claims Assistance Act of 2000.  The Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary.  38 U.S.C.A. § 5103A (West 2002).  The VA shall 
notify the claimant and the claimant's representative, if 
any, of the evidence that is necessary to substantiate the 
claim, which evidence the claimant is to provide, and which 
evidence the VA will attempt to obtain for the claimant.  See 
38 U.S.C.A. § 5103(a) (West 2002).  

The veteran and his representative filed several lay 
statements with the RO, and the veteran provided sworn 
testimony at an October 2001 regional office hearing.  The 
veteran received VA joints examinations in October 1997 and 
November 2001, and the RO obtained the available service 
medical records and the medical records from the identified 
health care providers.  

The July 2002 and November 2002 supplemental statements of 
the case specifically informed the veteran of applicable 
provisions of The Veterans Claims Assistance Act of 2000.  
The RO's letters from November 1996 to January 2003 informed 
the veteran that VA would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from the identified private health care 
providers.  The veteran was informed that it was his 
responsibility to identify health care providers with 
specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claim.  

For all these reasons, the VA has fulfilled its duty to 
assist and inform the veteran because he was informed of the 
applicable laws and regulations, the evidence needed to 
substantiate the claim, told which party was responsible for 
obtaining the evidence, provided ample opportunity to submit 
such evidence, and VA has obtained such evidence or confirmed 
its unavailability.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  


Entitlement to an initial rating in excess of 10 percent for
residuals of a left ankle fracture

The November 1996 rating decision granted service connection 
and an initial 10 percent rating for status post fracture of 
the left ankle from October 1996, and the veteran perfected a 
timely appeal of the initial rating.  The veteran contends 
that left ankle pain impairs his ability to continue working 
as a long-haul truck driver.  The June 2002 rating decision 
continued the initial 10 percent rating for residuals of the 
left ankle fracture.  

From the beginning, the veteran's left ankle disability has 
been evaluated under the criteria for limited motion of the 
ankle.  38 C.F.R. §§ 4.71a, Diagnostic Code 5271.  Given the 
diagnoses and findings of records, however, the Board must 
consider whether an initial rating in excess of 10 percent is 
warranted under the criteria for arthritis (Diagnostic Codes 
5003 and 5010), limitation of ankle motion (Diagnostic Code 
5271), and malunion deformity of the ankle (Diagnostic Code 
5273) since October 1996, when the veteran separated from 
service.  

For the veteran to prevail in a claim for increased rating, 
the evidence must show that the service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable, based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The Board will first consider a rating for arthritis because 
degenerative joint disease of the left ankle appears in an 
October 1997 VA x-ray.  Arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the affected joint, 
which in this case is the left ankle.  38 C.F.R. §§ 4.45(f), 
4.71a, Diagnostic Codes 5003 and 5010.  In turn, limited 
motion of the ankle is assigned a 20 percent evaluation if 
marked and a 10 percent evaluation if moderate.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  The existence of functional 
loss and pain, crepitation, less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing will also be considered 
when evaluation is based on limitation of motion, as it is 
under Diagnostic Code 5271.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 206-207 (1995).  

A 20 percent rating is not in order because residuals of the 
left ankle fracture result in normal range of motion with no 
more than moderate functional loss and pain.  The November 
2001 VA joints examination report states that left ankle 
dorsiflexion is 0-20 degrees and plantar flexion is 0-45 
degrees, and the October 1997 and November 2001 VA x-rays 
reveal no remarkable abnormality.  According to the veteran's 
October 2001 testimony and the November 2001 VA joints 
examination report, the veteran is not occupationally 
impaired by flare-ups of left ankle pain.  He has continued 
to work as a long-haul semi-truck driver, and he treats his 
left ankle pain with no more than ibuprofen.  In spite of the 
veteran's complaints of left ankle tenderness and pain while 
running in April 1996, pain and swelling while walking, 
running, and standing in October 1997 and June 1999, and pain 
while driving the semi-truck for work in October 2001 and 
November 2001, the November 2001 VA joints examiner states 
that the veteran's gait is normal with no functional 
limitation in standing and walking.  The October 1997 and 
November 2001 VA examiners note that there is no weakened 
movement, excess fatigability with use, incoordination, 
swelling, deformity, redness, warmth, tenderness, or 
crepitation in the left ankle.  A May 2002 VA examiner notes 
good peripheral pulses in the veteran's extremities and the 
absence of edema, clubbing, and cyanosis.  For all these 
reasons, an initial rating higher than 10 percent is not 
warranted for limitation of left ankle motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  

The veteran is already in receipt of an initial rating equal 
to the maximum 10 percent available for arthritis when 
limitation of motion is noncompensable.  38 C.F.R. 
§§ 4.45(f), 4.71a, Diagnostic Codes 5003, 5010, 5271.  

A higher initial rating cannot be established under the 
criteria for malunion deformity.  Malunion of the os calcis 
or astragalus is assigned a 20 percent evaluation for marked 
deformity and a 10 percent evaluation for moderate deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5273.  Although VA x-rays 
from April 1996 reveal non-union at the tip of the medial 
malleolus, the October 1997 VA x-ray examiner opines that it 
is not significant, and the November 2001 VA x-ray examiner 
opines that it is not a remarkable abnormality.  Because of 
the absence of marked or moderate deformity, a noncompensable 
rating would have been assigned under this rating criteria.  
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  
Therefore, a higher initial rating cannot be established.  

In summary, the initial 10 percent rating should continue for 
the entire period from October 1996.  The symptomatology 
associated with residuals of the left ankle fracture does not 
more nearly approximate the criteria for higher evaluation, 
and the evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.7; Ortiz, 274 F.3d at 1365.  

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2002).  The evidence shows no 
hospitalizations for treatment of residuals of the left ankle 
fracture, and the veteran still works as a long-haul semi-
truck driver.  Referral for consideration of an 
extraschedular rating is not currently warranted.  




ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left ankle fracture is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

